Citation Nr: 0011564	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  94-05 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for coronary artery disease 
with coronary artery bypass grafting.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from October 1956 to 
April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office, which 
denied entitlement to service connection for multiple 
disabilities, to include a heart disability, claimed as a 
heart condition with resulting mitral valve replacement and 
coronary artery bypass grafting.  The RO also denied 
increased evaluation for the appellant's service-connected 
low back condition, and sinusitis.  In June 1996, the Board 
granted an increased rating evaluation for the service-
connected back disability, and denied a higher rating 
evaluation for the sinusitis condition.  The Board remanded 
the issue of service connection for a heart disability to the 
RO for further evidentiary development, to include VA 
examination and opinion.  

The record reflects that the RO, in a December 1999 rating 
decision, granted service connection for rheumatic heart 
disease with mitral valve replacement.  The RO denied service 
connection for coronary artery disease with coronary artery 
bypass grafting.  Accordingly, the issue on appeal is limited 
to the issue as noted on the title page of this decision.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  Coronary artery disease with coronary artery bypass 
grafting is not of service origin.



CONCLUSION OF LAW

Coronary artery disease with coronary artery bypass grafting 
was not incurred in or aggravated by military service, nor 
may it be presumed to have been incurred during active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has presented a 
well-grounded claim for service connection for coronary 
artery disease with coronary artery bypass grafting under the 
provisions of 38 U.S.C.A. § 5107, in that his claim is 
plausible.  Once it has been determined that a claim is well-
grounded, as here, VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to that 
claim.  38 U.S.C.A. § 5107.

In this regard, the Board notes that this issue was 
previously before the Board in June 1996, at which time the 
case was remanded by the Board to the RO in an attempt to 
obtain additional evidence.  That action has been completed, 
and the case has now been returned to the Board for further 
appellate consideration.  The Board is satisfied that all 
relevant and available evidence is of record, and that the 
statutory duty to assist the appellant in the development of 
evidence pertinent to his claim has been met.

In order to be entitled to service connection for disease or 
disability, the evidence must reflect that a chronic disease 
or disability was either incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999).


Service connection may also be granted for a chronic disease, 
i.e., cardiovascular disease, which is manifested to a degree 
of 10 percent disabling within one year following the 
appellant's release from active duty. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

The appellant's entrance medical examination report, dated in 
October 1956, was negative for any findings of defect or 
abnormality relative to the heart.  A review of the service 
medical records is likewise negative for any findings of 
cardiovascular disability.  These records show treatment for 
respiratory complaints, including sore throats. The record 
reflects that the appellant's retirement examination in 
January 1976 was negative for any findings or diagnosis of 
cardiovascular pathology.  

The first post service clinical indications of a heart 
disorder was in June 1990 at which time the veteran was 
hospitalized at a private facility for hemoptysis.  An 
echocardiogram showed moderately severe mitral stenosis.  A 
cardiac catheterization showed a 60 to 70 percent stenosis in 
the proximal portion of the large anterior descending 
coronary artery.  He underwent a mitral valve replacement and 
a single coronary artery by-pass.  The diagnoses of rheumatic 
heart disease with mitral stenosis, and coronary artery 
disease.  The remainder of the medical reports document 
intermittent treatment and evaluations for various 
disabilities, including his heart disorder, the appellant 
received through 1999.

The record further discloses that testimonial evidence 
concerning the onset and severity of the subject 
cardiovascular disability was presented by the appellant 
during a July 1993 hearing.  In this context, the appellant's 
testimony primarily addressed the development of mitral valve 
pathology associated with rheumatic fever.

An April 1995 private medical opinion relates to the etiology 
of the appellant's rheumatic heart disease.  No reference was 
made to his coronary artery disease.  

A VA examination was conducted in September 1998.  The 
diagnoses included ischemic heart disease status post left 
internal mammary artery-anterior descending anastomosis in 
July 1990.  Following the examination and in conjunction with 
a review of the appellant's claims folder, the examiner 
commented regarding the earliest manifestation of coronary 
artery disease, that this was described at the time of [the 
appellant's] heart surgery in July 1990 as being previously 
unsuspected.  Although the patient gives a history of dyspnea 
and tightness across his anterior chest dating back to 1974, 
two years prior to his discharge from service, it is unlikely 
that the anterior chest discomfort was due to coronary artery 
disease at that early date.  Thus, we can not be certain that 
there was any manifestation of coronary artery disease prior 
to his heart surgery in July 1990.  

The examiner suggested that date as the earliest 
manifestation of his coronary artery disease.  Regarding 
etiology of his coronary artery disease, the examiner stated 
that the veteran had a high serum cholesterol level and is a 
chronic smoker, both important risk factors.  The examiner 
rendered an opinion that it was unlikely that his coronary 
disease was related to his service.

To summarize, the appellant's lay statements and testimony 
are considered to be competent evidence with regard to 
descriptions of symptoms of disease or disability.  However 
when the determinative issue involves a question of medical 
diagnosis or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  The record does 
not show that the appellant has medical expertise nor is it 
contended otherwise.  

The appellant is claiming entitlement to service connection 
for coronary artery disease, to include coronary artery 
bypass grafting.  As indicated, service connection has been 
established for rheumatic heart disease with mitral valve 
replacement.  

In this regard, the service medical records contain no 
finding diagnostic of coronary artery disease.  The first 
clinical evidence of coronary artery disease was in 1990, 
more than 13 years following the appellant's retirement from 
service.  Additionally, a September 1998 VA medical opinion 
is to the effect that it was unlikely that the coronary 
disease was related to his service.  There is no medical 
evidence of record which contradicts this opinion.  

Accordingly, it is the judgment of the Board that the 
appellant's coronary artery disease is not of service origin.  
In rendering this determination, the Board has determined 
that the evidence is not evenly balanced and, as such, the 
benefit of the doubt doctrine is not applicable.  38 C.F.R. § 
3.102.


ORDER

Service connection for coronary artery disease, with coronary 
artery bypass grafting is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

